                         Case 4:20-cv-05640-YGR Document 231 Filed 01/04/21 Page 1 of 8


                 THEODORE J. BOUTROUS JR., SBN 132099            MARK A. PERRY, SBN 212532
            1      tboutrous@gibsondunn.com                        mperry@gibsondunn.com
                 RICHARD J. DOREN, SBN 124666                    CYNTHIA E. RICHMAN (D.C. Bar No.
            2      rdoren@gibsondunn.com                         492089; pro hac vice)
                 DANIEL G. SWANSON, SBN 116556                     crichman@gibsondunn.com
            3      dswanson@gibsondunn.com                       GIBSON, DUNN & CRUTCHER LLP
                 JAY P. SRINIVASAN, SBN 181471                   1050 Connecticut Avenue, N.W.
            4      jsrinivasan@gibsondunn.com                    Washington, DC 20036-5306
                 GIBSON, DUNN & CRUTCHER LLP                     Telephone: 202.955.8500
            5    333 South Grand Avenue                          Facsimile: 202.467.0539
                 Los Angeles, CA 90071-3197
            6    Telephone:    213.229.7000                      ETHAN D. DETTMER, SBN 196046
                 Facsimile:    213.229.7520                        edettmer@gibsondunn.com
            7                                                    ELI M. LAZARUS, SBN 284082
                 VERONICA S. LEWIS (Texas Bar No. 24000092;         elazarus@gibsondunn.com
            8                                                    GIBSON, DUNN & CRUTCHER LLP
                 appearance pro hac vice)
                                                                 555 Mission Street
            9      vlewis@gibsondunn.com                         San Francisco, CA 94105-0921
                 GIBSON, DUNN & CRUTCHER LLP                     Telephone:    415.393.8200
          10     2100 McKinney Avenue, Suite 1100                Facsimile: 415.393.8306
                 Dallas, TX 75201
          11                                                     Attorneys for Defendant, APPLE INC.
                 Telephone:    214.698.3100
          12     Facsimile:    214.571.2900

          13

          14                                      UNITED STATES DISTRICT COURT

          15                                   NORTHERN DISTRICT OF CALIFORNIA

          16                                             OAKLAND DIVISION

          17                                                   CASE NO. 4:20-cv05640-YGR-TSH

          18     EPIC GAMES, INC.,                            DECLARATION OF JAY P. SRINIVASAN
                                                              IN SUPPORT OF ADMINISTRATIVE
                             Plaintiffs, Counter-defendant
          19                                                  MOTION TO FILE UNDER SEAL THE
                     v.                                       JOINT DISCOVERY LETTER BRIEF AND
          20                                                  SUPPORTING EXHIBITS REGARDING
                 APPLE INC.,                                  EPIC GAMES, INC.’S REQUESTS FOR
          21                 Defendant, Counterclaimant       PRODUCTION OF DOCUMENTS

          22                                                  Hon. Yvonne Gonzalez Rogers
                                                              Hon. Thomas S. Hixson
          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                   DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER
                                            SEAL; CASE NO. 4:20-CV05640-YGR-TSH
                            Case 4:20-cv-05640-YGR Document 231 Filed 01/04/21 Page 2 of 8


            1             Pursuant to Civil Local Rule 79-5, I hereby declare as follows:
            2             1.        I am an attorney licensed to practice in the State of California, and a member of the
            3    Bar of this Court.       I am a partner at the law firm Gibson, Dunn & Crutcher LLP, counsel of record
            4    for Defendant Apple Inc. (“Apple”) in this case.               I am familiar with Apple’s treatment of highly
            5    proprietary and confidential information, based on my personal experience representing Apple. 1                            I
            6    have personal knowledge of the facts stated below and, if called as a witness, I could and would
            7    testify competently thereto.         I submit this declaration in support of Epic’s Administrative Motion to
            8    File Under Seal the Joint Discovery Letter Brief and Supporting Exhibits Regarding Epic’s Request
            9    for Production of Documents (Dkts. 213 & 217) (collectively, “Joint Discovery Letter Brief”).
          10              2.        The request for relief is narrowly tailored and necessary to the confidentiality of
          11     information in certain documents described below.
          12              3.        In determining whether to permit documents to be filed under seal, courts in the Ninth
          13     Circuit apply two separate standards: (1) the “compelling reason” test for sealing information in
          14     connection with motions for a determination on the merits of a claim or defense; and (2) the less-
          15     restrictive “good cause” test for sealing information in connection with non-dispositive filings.
          16     Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006); Center for Auto
          17     Safety v. Chrysler Grp., LLC, 809 F.3d 1092 (9th Cir. 2016).                   Here, the less-restrictive good cause
          18     test applies, because the underlying dispute is non-dispositive.
          19              4.        Apple operates in an intensely competitive marketplace.                  It occupies a unique
          20     position as a leader with respect to a number of highly dynamic technologies.                       Apple has serious and
          21     legitimate concerns that competitors will be quick to pounce on any release of Apple’s highly
          22     sensitive, proprietary information in order to gain competitive advantage.                     At the same time, Apple
          23     must guard against nefarious actors on the lookout for information that might help them hack into
          24

          25
                  1
                      Courts in this District routinely grant motions to seal on the basis of declarations of counsel submitted pursuant to Local
                      Rule 79-5. See, e.g., In Re Qualcomm Litig., No. 17-00108, Dkt. 398-1 (S.D. Cal. Mar. 3, 2018); Avago Techs. U.S.
                      Inc., et al. v. Iptronics Inc., et al., No. 10-02863-EJD, Dkt. 544 (N.D. Cal. Apr. 3, 2015); Cisco Sys., Inc., et al. v.
          26          Opentv Inc., et al., No. 13-00282-EJD, Dkt. 76 (N.D. Cal. Oct. 8, 2018). I am personally familiar with Apple’s
                      safeguarding of proprietary information, but if the Court deems this declaration insufficient, Apple respectfully requests
          27          that it be permitted to file a further declaration supporting filing under seal.
          28                                                                    2
Gibson, Dunn &
Crutcher LLP
                      DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER
                                               SEAL; CASE NO. 4:20-CV05640-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 231 Filed 01/04/21 Page 3 of 8


            1    Apple systems, whether to steal proprietary information and then sell it or in order to disrupt Apple’s
            2    provision of products and services. As such, Apple takes extensive measures to protect the
            3    confidentiality of its proprietary information.
            4           5.      Here, Apple seeks to seal the following portions of the exhibits, in part or in whole,
            5    supporting the Joint Administrative Motion which contain, reflect, or discuss highly-sensitive, non-
            6    public information, designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
            7    ATTORNEYS’ EYES ONLY” pursuant to the Stipulated Protective Order in this action, the
            8    exposure of which would critically harm Apple:
            9                1) The Joint Discovery Letter Brief, pp.3-4, which references information regarding
          10                    sensitive business and financial data relating to Apple’s revenue and costs attributable
          11                    to in-app purchasing;
          12                 2) Exhibit 6, p.3, which references information regarding sensitive business decisions and
          13                    contractual terms between Apple and a third-party;
          14                 3) Exhibit 7, p. 3, which references information regarding sensitive business and
          15                    financial data relating to Apple’s revenue and costs;
          16                 4) Exhibit A, in its entirety, which references information regarding sensitive business
          17                    and financial data relating to Apple’s revenue and costs attributable to in-app
          18                    purchasing;
          19                 5) Exhibit B, in its entirety, which are excerpts from the deposition transcript of Matthew
          20                    Fischer that contain information regarding sensitive business information relating to
          21                    fees and payments to third-party providers.
          22            6.      The Court has “broad latitude” “to prevent disclosure of materials for many types of
          23     information, including, but not limited to, trade secrets or other confidential research, development, or
          24     commercial information.” Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002)
          25     (emphasis in original).
          26

          27
                                                                    3
          28
Gibson, Dunn &
Crutcher LLP
                    DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER
                                             SEAL; CASE NO. 4:20-CV05640-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 231 Filed 01/04/21 Page 4 of 8


            1           7.        Specifically, Apple seeks to seal portions of the above exhibits that reflect highly
            2    confidential information regarding Apple’s business organization and documents discussing sensitive
            3    business information. The public disclosure of such information would cause Apple economic harm
            4    and put it at competitive disadvantage. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d
            5    1092, 1097 (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38
            6    (2016) (finding there was a compelling reason for sealing when records contain business information
            7    that could be used to harm a litigant’s competitive standing).
            8           8.        In addition to the competitive harms posed by public availability of these documents,
            9    public disclosure of this information would risk providing assistance to competitors and third parties
          10     seeking to unlawfully access or steal data. Apple takes many steps, and undertakes substantial
          11     efforts, to safeguard information—including its trade secrets and data of its customers and developers
          12     who use Apple’s technology—and keeping those efforts confidential is important to their
          13     effectiveness.
          14            9.        The information Apple seeks to protect is foundational to its business, and Apple has
          15     exerted great effort and undertaken substantial expense to protect such information.      Apple has
          16     narrowly tailored its sealing request so as to maximize the public’s access to court records without
          17     jeopardizing Apple’s business interests. Below is a chart detailing the specific items that are
          18     sealable for the reasons explained herein. Apple is also lodging with the Court versions of the Joint
          19     Letter Brief and Exhibits 6, 7, A and B that indicate (but do not apply) the proposed redactions.
          20
                  Document to be Sealed          Page           Sensitive                             Notes
          21
                                               Number of   Information to be
          22                                     PDF            Redacted
                  Joint Discovery Letter         p.3-4   Contains information          In these proposed redactions,
          23      Brief                                  regarding sensitive           Apple seeks to seal only limited
                                                         business and                  portions of the Joint Discovery
          24                                             financial data relating       Letter Brief that reveal sensitive
                                                         to Apple’s revenue            informating regarding business
          25
                                                         and costs attributable        and financial data related to in-
          26                                             to in-app purchasing.         app purchasing.

          27
                                                                      4
          28
Gibson, Dunn &
Crutcher LLP
                   DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER
                                            SEAL; CASE NO. 4:20-CV05640-YGR-TSH
                        Case 4:20-cv-05640-YGR Document 231 Filed 01/04/21 Page 5 of 8


                 Document to be Sealed     Page           Sensitive                        Notes
            1
                                         Number of    Information to be
            2                              PDF            Redacted
                                                                             Disclosure of this information
            3                                                                proposed for sealing would
                                                                             provide the public and
            4                                                                competitors access to highly
                                                                             confidential information regarding
            5
                                                                             Apple’s business decisions related
            6                                                                to in-app purchasing and Apple’s
                                                                             products and services. This
            7                                                                information could be used to try to
                                                                             gain a competitive advantage.
            8    Exhibit 6                  p.3      Contains information    In these proposed redactions,
            9                                        regarding sensitive     Apple seeks to seal only particular
                                                     business decisions      portions of Exhibit 6 to the Joint
          10                                         and contractual terms   Discovery Letter Brief that reveal
                                                     between Apple and a     sensitive informating regarding
          11                                         third-party.            sensitive business decisions and
                                                                             contractual terms between Apple
          12                                                                 and a third-party.
          13
                                                                             Disclosure of this information
          14                                                                 proposed for sealing would
                                                                             provide the public and
          15                                                                 competitors access to highly
                                                                             confidential information regarding
          16
                                                                             Apple’s business decisions
          17                                                                 relations with third-parties with
                                                                             whom Apple conducts business.
          18                                                                 This information could be used to
                                                                             try to gain a competitive
          19                                                                 advantage.
                 Exhibit 7                  p.3      Contains information In these proposed redactions,
          20
                                                     regarding sensitive     Apple seeks to seal only particular
          21                                         business and            portions of Exhibit 7 to the Joint
                                                     financial data relating Discovery Letter Brief that reveal
          22                                         to Apple’s revenue      sensitive informating regarding
                                                     and costs.              business and financial data
          23                                                                 relating to Apple’s revenue and
                                                                             costs.
          24

          25                                                                 Disclosure of this information
                                                                             proposed for sealing would
          26                                                                 provide the public and
                                                                             competitors access to highly
          27
                                                             5
          28
Gibson, Dunn &
Crutcher LLP
                  DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER
                                           SEAL; CASE NO. 4:20-CV05640-YGR-TSH
                        Case 4:20-cv-05640-YGR Document 231 Filed 01/04/21 Page 6 of 8


                 Document to be Sealed     Page           Sensitive                        Notes
            1
                                         Number of    Information to be
            2                              PDF            Redacted
                                                                             confidential information regarding
            3                                                                Apple’s business and financial
                                                                             data relating to Apple’s revenue
            4                                                                and costs. This information could
                                                                             be used to try to gain a
            5
                                                                             competitive advantage.
            6    Exhibit A               Withheld    Contains information Apple seeks to seal Exhibit A to
                                                     regarding sensitive     the Joint Discovery Letter Brief in
            7                                        business and            its entirety, because it is a
                                                     financial data relating produced document from Apple
            8                                        to Apple’s revenue      designated “Confidential”
            9                                        and costs attributable pursuant to the Stipulated
                                                     to in-app purchasing. Protective Order in this action that
          10                                                                 reveals sensitive informating
                                                                             regarding business and financial
          11                                                                 data relating to Apple’s revenue
                                                                             and costs.
          12

          13                                                                 Disclosure of this information
                                                                             proposed for sealing would
          14                                                                 provide the public and
                                                                             competitors access to highly
          15                                                                 confidential information regarding
                                                                             Apple’s business and financial
          16
                                                                             data relating to Apple’s revenue
          17                                                                 and costs. This information could
                                                                             be used to try to gain a
          18                                                                 competitive advantage.
                 Exhibit B               Withheld    Contains information    Apple seeks to seal Exhibit B to
          19                                         regarding sensitive     the Joint Discovery Letter Brief in
                                                     business information    its entirety, because it is a
          20
                                                     relating to fees and    produced document from Apple
          21                                         payments to third-      designated “Highly Confidential –
                                                     party providers.        Attorneys’ Eyes Only” pursuant to
          22                                                                 the Stipulated Protective Order in
                                                                             this action that reveals sensitive
          23                                                                 business information relating to
                                                                             fees and payments to third-party
          24
                                                                             providers.
          25
                                                                             Disclosure of this information
          26                                                                 proposed for sealing would
                                                                             provide the public and
          27
                                                             6
          28
Gibson, Dunn &
Crutcher LLP
                  DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER
                                           SEAL; CASE NO. 4:20-CV05640-YGR-TSH
                         Case 4:20-cv-05640-YGR Document 231 Filed 01/04/21 Page 7 of 8


                  Document to be Sealed         Page             Sensitive                         Notes
            1
                                              Number of      Information to be
            2                                   PDF              Redacted
                                                                                    competitors access to highly
            3                                                                       confidential information regarding
                                                                                    sensitive business information
            4                                                                       relating to Apple’s fees and
                                                                                    payments to third-party providers.
            5
                                                                                    This information could be used to
            6                                                                       try to gain a competitive
                                                                                    advantage.
            7

            8
                        I declare under penalty of perjury under the laws of the United States that the foregoing is true
            9
                 and correct and that this Declaration was executed on January 4, 2021, at Los Angeles, California.
          10

          11
                 DATED:     January 4, 2021                   GIBSON, DUNN & CRUTCHER LLP
          12

          13                                                  By:       /s/   Jay P. Srinivasan
                                                                              Jay P. Srinivasan
          14
                                                              Attorney for Defendant Apple Inc.
          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27
                                                                    7
          28
Gibson, Dunn &
Crutcher LLP
                   DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER
                                            SEAL; CASE NO. 4:20-CV05640-YGR-TSH
                        Case 4:20-cv-05640-YGR Document 231 Filed 01/04/21 Page 8 of 8


            1                                     CERTIFICATE OF SERVICE
            2          I, Jay P. Srinivasan, hereby certify that on January 4, 2021, I caused the foregoing
            3    DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION
            4    TO FILE UNDER SEAL THE JOINT DISCOVERY LETTER BRIEF AND SUPPORTING
            5    EXHIBITS REGARDING EPIC GAMES, INC’S REQUESTS FOR PRODUCTION OF
            6    DOCUMENTS to be filed electronically through the CM/ECF system
            7

            8

            9
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19
          20

          21

          22

          23

          24

          25

          26

          27
                                                                  8
          28
Gibson, Dunn &
Crutcher LLP
                   DECLARATION OF JAY P. SRINIVASAN IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER
                                            SEAL; CASE NO. 4:20-CV05640-YGR-TSH
